Citation Nr: 0012398	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for Osgood-Schlatter 
disease, currently evaluated as 10 percent disabling.

2. Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (1999), based on a 
period of hospitalization in a Department of Veterans 
Affairs (VA) facility in October 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
Osgood-Schlatter disease and for a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30.

The Board notes that the RO issued a statement of the case in 
May 1995, and it included the issue of entitlement to service 
connection for hearing loss.  By letter dated July 1995, the 
veteran requested an extension of time to complete his 
appeal.  In a letter in September 1995, the RO advised the 
veteran that he had one year from May 5, 1995, the date of 
notification of denial in which to appeal.  No response was 
received from the veteran.  In a rating action in July 1996, 
the RO noted that the veteran had not submitted a formal 
appeal, and again denied service connection for hearing loss.  
He was informed of this decision and of his right to appeal 
by a letter dated later that month, but a timely appeal was 
not received.  Although the RO certified the issue of service 
connection for hearing loss to the Board, it is not properly 
before it for consideration.  Therefore, this decision will 
be limited to the issues noted on the preceding page.

By decision dated September 1993, the Board denied service 
connection for osteoarthritis of the right knee and for 
Baker's cyst of the right popliteal fossa.  In that 
determination, the Board found, in part, that neither of 
these conditions was related to his service-connected Osgood-
Schlatter disease.  

In light of the action below, the issue of entitlement to a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30 will be deferred.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that an increased rating is warranted for 
his right knee disability.  The claim was denied by the RO on 
the basis that his symptoms were not attributable to his 
service-connected Osgood-Schlatter disease.  In his 
substantive appeal dated November 1998, the veteran argues 
that his current right knee condition consists of 
osteoarthritis, and that this was caused by Osgood-Schlatter 
disease.  This matter was not addressed by the RO.  The Court 
has held that a claim which is inextricably intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  
However, the RO has not formally adjudicated the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the right knee.

In addition, the Board points out that the veteran has 
received treatment from a VA facility for his right knee 
complaints.  The RO has held that the veteran has been 
treated for arthritis, for which service connection has not 
been established, and not for the service-connected Osgood-
Schlatter disease.  It is also noted that he has not been 
afforded an examination in a number of years.  The Court has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.  

Finally, the Board points out that VA outpatient treatment 
records have been received, but the RO did not issue a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his right knee 
disabilities since 1998.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right knee 
disabilities.  All necessary tests 
should be performed.  The examiner 
should be asked to comment, to the 
extent possible, as to whether the 
veteran's current right knee symptoms 
are associated with Osgood-Schlatter 
disease or other nonservice-connected 
disabilities.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

3. The RO should formally adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen 
a claim of entitlement to service 
connection for arthritis of the right 
knee, to include whether arthritis is 
secondary to Osgood-Schlatter disease.  
If this determination s adverse, and 
the veteran files a notice of 
disagreement, the RO should develop 
this issue in accordance with 
appellate procedures.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




